Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 01/13/2022.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

				Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9 and 17 both include this ambiguity and are similarly rejected. Dependent claims are also similarly rejected based on the dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Joshi et al. (US 20140156638; “Joshi” hereinafter) and further in view of Saha et al. (US 20180107760; “Saha” hereinafter).
As per claim 1, rejection for claim 1 is incorporated and further Joshi discloses A computer-implemented method comprising:
updating a semantic search function with a custom ontology (Joshi [0061: “The relationship selection allows a user to specify a desired mapping between the first selected ontology attribute to an attribute in a second displayed ontology.”]), the semantic search function initially supporting a separate ontology having been used to enrich a corpus (Joshi [0044: Describing “a separate ontology” as “one ontology” and where multiple ontologies are disclosed.]); and
using the custom ontology to augment input of a search query for the semantic search function [to search the corpus by generating suggestions for the search query according to the custom ontology as a user is entering the search query], thereby providing a custom user experience for searching the corpus (Joshi [0081: Drawing from paragraph 61 where user input augments ontologies, para. 81 illustrates that this augmented ontology is used to custom a search query.]).
Even though Joshi teaches using ontology to search, it does not explicitly teach, however, Saha in an analogous art teaches:
to search the corpus by generating suggestions for the search query according to the custom ontology as a user is entering the search query (Saha [0026 and 0034: Describing automatic completion of queries, i.e. “If, however, the text string can be mapped to an ontology element at 102, an embodiment may provide, to the user, at least one suggestion for completing the query request.”]). 

As per claim 2, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein the custom ontology is different from the separate ontology (Joshi [0081: Drawing from paragraph 61 where user input augments ontologies, para. 81 illustrates that this augmented ontology is different from standard ontology.]).

As per claim 3, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein the custom ontology is received from the user and is curated independently from the separate ontology (Joshi [0081: Drawing from paragraph 61 where user input augments ontologies, para. 81 illustrates that this augmented ontology is used to custom a search query. The curation is from user input.]).

As per claim 4, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein using the custom ontology to augment the input of the search query for the semantic search function comprises generating the suggestions associated with the input of the search query (Joshi [0061: “The attributes of the second ontology may be displayed on the second side of the split window of the mapping tool, and a user may select a second attribute to be .

As per claim 5, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein the custom user experience for searching the corpus comprises generating the suggestions using the custom ontology (Joshi [0061: “The attributes of the second ontology may be displayed on the second side of the split window of the mapping tool, and a user may select a second attribute to be mapped to the first attribute.” Where second ontology can be from search query, custom ontology, and/or separate ontology.]).

As per claim 6, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein the custom user experience for searching the corpus comprises generating the suggestions using the custom ontology and the separate ontology (Joshi [0061: “The attributes of the second ontology may be displayed on the second side of the split window of the mapping tool, and a user may select a second attribute to be mapped to the first attribute.” Where second ontology can be from search query, custom ontology, and/or separate ontology.]).

As per claim 7, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein the custom user experience for searching the corpus comprises generating the suggestions using the custom ontology while avoiding execution of natural langue processing (NLP) on the corpus with the custom ontology (Joshi [0034-0036: Describes transforming the data from natural language to another type of document. Further, para. 0041 describes the different type of processing on the corpus using ontology system. Claim 1 rejection shows custom ontology and how it is used in the system of Joshi.]). 

As per claim 8, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein software is provided as a service in a cloud environment for providing the custom user experience for searching the corpus using the custom ontology to augment the input of the search query (Joshi [0036: Describing a cloud use case. See claim 1 rejection for queries.]).

Claims 9-16 are the computer program product claims corresponding to method claims 1-8, respectively.  Joshi discloses a system (¶ [0087]) for executing the method of claims 1-8.  Thus, claims 9-16 are rejected under the same rationale set forth in connection the rejections of claims 1-8, respectively.

Claims 17-20 are the computer program product claims corresponding to method claims 1-4, respectively.  Joshi discloses a computer program product (¶ [0086]) for executing the method of claims 1-4.  Thus, claims 17-20 are rejected under the same rationale set forth in connection the rejections of claims 1-4, respectively.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geller et al. (US 20130013580) – Describes providing suggestions for user input using ontology system.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.




Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 02/17/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156